Bussell, Chief Justice.
It is a constitutional provision that the salaries of the judiciary in this State shall not be changed during their term of office. By term of office is meant that fixed by the constitution. Therefore the change can not be made during the constitutional term. When the amendment authorizing an increase of the salaries of the judges of the Macon judicial circuit was submitted to the people and by them ratified, it was provided that the County of Bibb may increase the salaries by the sum of $1,000 per annum. This gave an option to the commissioners of Bibb County as to whether they desired to make the named addition to the salaries of the judicial officers involved. They were not required to exercise the right of increase conferred upon them. As appears from the record, the board of county commissioners did increase the salaries by the stipulated amount provided in the constitutional amendment, and paid to the incumbents this addition until the year 1933. They then attempted to withdraw the increase, and provided that the “payments ” (to use the language of the commissioners) were terminated. The commission'ers had no such power. The judge of the superior court correctly ruled that the salaries, under the provisions of the special amendment to the constitution as well as the general provision in regard to changing salaries of judicial officers, were due to the petitioner in the present case, and that he was entitled to recover the salary for the years 1933 and 1934.

*824
Judgment affirmed.


All the Justices concur, except Gilbert and Bell, JJ., who dissent. Atkinson, J., concurs specially.